DETAILED ACTION
This action is written in response to the application filed 12/17/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind:
polling the at least one data source to obtain rules responsive to the rule mining run, the rules each specifying one or more actions to take as part of a computer-implemented process when certain conditions are met;
This is akin to a human observation / judgment. 
generating, using at least one machine learning model, a list of rules from the obtained rules; and
This is akin to a human judgment. 
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality is performed in a “computer-implemented method”, the computer is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer components.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. the additional limitations are addressed below:
receiving data defining a rule mining run including a scope of a search and at least one data source to be searched;
This is insignificant pre-solution activity (gathering data to be processed). 
causing the generated list of rules to be displayed in a graphical user interface.
This is insignificant post-solution activity (displaying results generated by the method).

For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 8 and 15, which recite an analogous system and a computer program product, respectively, as well as to dependent claims 2-3, 5-7, 9-10, 12-14, 16, 18-20. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 2 and 9 additionally recite “wherein the at least one machine learning model uses association rules to identify rules most relevant to the scope of the search.” This is an additional mental process.
Dependent claims 3, 10 and 16 additionally recite “wherein the at least one machine learning model optimizes a user-specified measure of rule value with respect to a set of sample data and user-specified constraints”. This is an additional mental process.
Dependent claims 5, 12 and 18 additionally recite “wherein the graphical user interface comprises graphical user interface elements allowing for the sorting of the list of rules and for accepting or rejecting rules.” This is insignificant post-solution activity, i.e. the display of results.
Dependent claims 6, 13 and 19 additionally recite “wherein the rules are business rules and the computer-implemented process is a computer-implemented business process.” This is merely additional details about the type (purpose) of rules discovered in the independent claims.
Dependent claims 7, 14 and 20 additionally recite “activating rules via the graphical user interface in a rules repository utilized by the computer-implemented processes”. This is insignificant post-solution activity.
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The Examiner notes that dependent claims 4, 11 and 17 are not rejected under §101 because they each recite the implementation of a particular machine learning model (the K-Optimal Rule Discovery (KORD) algorithm) which cannot be practically implemented as a mental process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Dzeroski (Džeroski, Sašo. "Relational data mining applications: an overview." Relational data mining (2001): 398 pages.)
Li (Li, Jiuyong. "On optimal rule discovery." IEEE Transactions on knowledge and data engineering 18.4 (2006): 460-471.)
Manganaris (Manganaris, Stefanos, et al. "A data mining analysis of RTID alarms." Computer Networks 34.4 (2000): 571-577.)
Shearer (US 2015/0160797 A1.)
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dzeroski and Manganaris.
Regarding claims 1, 8 and 15, Dzeroski discloses a computer-implemented method (and a related system and non-transitory computer program product) comprising:
The Examiner notes that generic computer hardware as recited in independent claims 8 and 15, e.g. a processor, memory and a non-transitory computer readable medium, are inherent throughout the Dzeroski disclosure.
receiving data defining a rule mining run including a scope of a search and at least one data source to be searched;
P. 190-94: querying a relational database using SQL.
polling the at least one data source to obtain rules responsive to the rule mining run ...
P. 5, table 1.1 “A single table with data on customers (table Customer).” (Data source.)P. 12, table 1.3, reproduced below. “A set of association rules derived from the data in Table 1.1. The continuous variables Age and Income have been discretized into 4 intervals each.” See also p. 11, table 1.2.

    PNG
    media_image1.png
    207
    655
    media_image1.png
    Greyscale
p. 359 “Miscellaneous other applications of relational learning exist. The one in adaptive system management deserves a special mention, as it is included in a software product for the management of large computer networks.”(cont.) “Knobbe et al. [14.38] addressed the task of identifying the causes for low performance in complex computer networks. This is critical for upholding service level agreements (SLAs), where a minimum performance level is prescribed for certain services (e.g., maximum database access time). Data from performance monitors on individual components in the network (gathered at regular time intervals) are used, together with background knowledge on the structure of the network (connections between the components). A typical induced rule predicts low performance if any of the NFS (Network-File-Servers) servers in the network has a monitor (such as network load, usage, etc.) with a high value. This rule is a generalization of a number of rules generated by propositional learning, which involve a particular NFS server (e.g., server 11) and a particular monitor (e.g., high usage of disk 14 on server 11).” (Emphasis added.)
generating, using at least one machine learning model, a list of rules from the obtained rules; and
P. 17, sec. 1.4.2 “Top-down induction of decision trees” and pp. 17-18, sec. 1.4.3 “The covering algorithm for rule induction”.
causing the generated list of rules to be displayed in a graphical user interface.
P. 9, fig. 1.2: displaying rules as a decision tree. P. 10, fig. 1.3, displaying rules as a decision tree or decision space.See also p. 94 et seq. illustrating a KEPLER (extensible data mining platform) screenshot.
Although Dzerski discloses each of the limitations listed above, it does so in several embodiments, as part of a larger textbook on data mining. At the time of filing, it would have been obvious to a person of ordinary skill to use these techniques together for the respective benefits they provide:
Querying a relational database would allow the user to proceed with only a subset of the available data. This would be advantageous (and perhaps necessary) for large databases where computing resources would be wasted on data that is irrelevant to the task at hand.
Rule optimization (e.g. by decision tree induction or pruning) will provide for a more efficient rule set, which would optimize the use of computing resources, as well as make results more interpretable to human users.
A GUI (such as KEPLER) would provide for intuitive human management of the described computing processes.

Manganaris discloses the following further limitation which Dzeroski does not disclose:
polling the at least one data source to obtain rules responsive to the rule mining run, the rules each specifying one or more actions to take as part of a computer- implemented process when certain conditions are met;
P. 573, fig. 1, reproduced below. PP. 572-74, sec. 2 describes a rule-based process for filtering alarms to select a subset to forward to the customer. The authors explicitly mention the application of association rule mining, see p. 752, last paragraph: “We used association analysis, in IBM's intelligent miner for data toolkit [10], to discover all frequent sets of alarms. The problem of mining association rules was introduced by Agrawal et al. [1].”
    PNG
    media_image2.png
    491
    699
    media_image2.png
    Greyscale

At the time of filing, it would have been obvious to a person of ordinary skill to apply the rule mining techniques described by Dzeroski to problems pertaining to the management of enterprise-scale computer systems (such as alarm monitoring, as disclosed by Manganaris) because large-scale systems can generate a large quantity of alarms, and rule-based filtering can provide means for a small number of human experts to monitor these alarms. The Examiner notes that the techniques described throughout Dzeroski are largely described in the context of small-scale example from a particular field, e.g. customer spending in table 1.3. However, the techniques can be applied to relational data in any field, e.g. enterprise-scale computing systems, as disclosed by Dzeroski at p. 359, yielding predictable results.

Claims 2-4, 9-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dzeroski, Manganaris and Li.
Regarding claims 2 and 9, Li discloses the following further limitation which neither Dzeroski nor Manganaris discloses wherein the at least one machine learning model uses association rules to identify rules most relevant to the scope of the search.
The Examiner interprets this limitation in view of the written description at [0004] (“The at least one machine learning model can use association rules to identify rules most relevant to the scope of the search. Particularly, the at least one machine learning model can be configured to optimize a user-specified measure of rule value with respect to a set of sample data and user-specified constraints. The at least one machine learning model can take various forms including any association rule mining algorithm (i.e., an ML model for discovering relations between variables in large databases, etc.) such as a K-Optimal Rule Discovery (KORD) algorithm.”) (Emphasis added.)Li, p. 460, second col., discussing Webb and Zhang’s k-optimal rule set.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the KORD algorithm (as disclosed by Li) to the combined system of Dzeroski/Manganaris because this algorithm is designed to optimize rule use, and in doing so optimizes comping resource (i.e. it may reduce processing power, time, or memory required during execution). All three disclosures pertain to rule-based systems.

Regarding claims 3, 10 and 16, Li discloses the following further limitation which neither Dzeroski nor Manganaris discloses wherein the at least one machine learning model optimizes a user-specified measure of rule value with respect to a set of sample data and user-specified constraints.
P. 460, second col.: “One type of optimal rule set is k-largest rule sets, which contain the top k rules measured by an interestingness metric. Webb and Zhang’s k-optimal rule set [18] is a typical example. k-optimal rules are measured by a leverage metric.”
The obviousness analysis of claim 2 applies equally here.
Regarding claims 4, 11 and 17, Li discloses the following further limitation which neither Dzeroski nor Manganaris discloses wherein the at least one machine learning model is a K-Optimal Rule Discovery (KORD) algorithm.
P. 360, second col. “K-Optimal Rule Discovery (KORD) algorithm.”

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dzeroski, Manganaris and Shearer.
Regarding claims 5 and 12, Shearer discloses the following further limitation which neither Dzeroski nor Manganaris discloses wherein the graphical user interface comprises graphical user interface elements allowing for the sorting of the list of rules and for accepting or rejecting rules.

    PNG
    media_image3.png
    702
    495
    media_image3.png
    Greyscale
Shearer, fig. 13. The Examiner interprets ‘rejecting’ as encompassing not accepting a presented rule. See also [0072] “the list elements include suggested rules not yet accepted or rejected.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to provide a GUI (as taught by Shearer) for controlling the combined rule-management system of Dzerski/Manganaris because this would provide for intuitive management of this system by the user. The Examiner notes that—at the time of filing—GUI systems were widely used for controlling enterprise-scale system.

Regarding claims 6 and 13, Dzeroski discloses the following further limitation wherein the rules are business rules and the computer-implemented process is a computer-implemented business process.
P. 359: “Knobbe et al. [14.38] addressed the task of identifying the causes for low performance in complex computer networks. This is critical for upholding service level agreements (SLAs), where a minimum performance level is prescribed for certain services (e.g., maximum database access time). Data from performance monitors on individual components in the network (gathered at regular time intervals) are used, together with background knowledge on the structure of the network (connections between the components). A typical induced rule predicts low performance if any of the NFS (Network-File-Servers) servers in the network has a monitor (such as network load, usage, etc.) with a high value. This rule is a generalization of a number of rules generated by propositional learning, which involve a particular NFS server (e.g., server 11) and a particular monitor (e.g., high usage of disk 14 on server 11).” (Emphasis added.)

Regarding claims 7 and 14 and 20, Shearer discloses the following further limitation which neither Dzeroski nor Manganaris discloses comprising:
activating rules via the graphical user interface in a rules repository utilized by the computer-implemented processes.
See Fig. 13 (reproduced above in rejection of claims 5/12/18).
The obviousness analysis of claims 5/12 applies equally here.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dzeroski, Manganaris, Li and Shearer.
Regarding claim 18, Shearer discloses the following further limitation which neither Dzeroski, Manganaris nor Li discloses wherein the graphical user interface comprises graphical user interface elements allowing for the sorting of the list of rules and for accepting or rejecting rules.

    PNG
    media_image3.png
    702
    495
    media_image3.png
    Greyscale
Shearer, fig. 13. The Examiner interprets ‘rejecting’ as encompassing not accepting a presented rule. See also [0072] “the list elements include suggested rules not yet accepted or rejected.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to provide a GUI (as taught by Shearer) for controlling the combined rule-management system of Dzerski/Manganaris/Li because this would provide for intuitive management of this system by the user. The Examiner notes that—at the time of filing—GUI systems were widely used for controlling enterprise-scale system.

Regarding claim 19, Dzeroski discloses the following further limitation wherein the rules are business rules and the computer-implemented process is a computer-implemented business process.
P. 359: “Knobbe et al. [14.38] addressed the task of identifying the causes for low performance in complex computer networks. This is critical for upholding service level agreements (SLAs), where a minimum performance level is prescribed for certain services (e.g., maximum database access time). Data from performance monitors on individual components in the network (gathered at regular time intervals) are used, together with background knowledge on the structure of the network (connections between the components). A typical induced rule predicts low performance if any of the NFS (Network-File-Servers) servers in the network has a monitor (such as network load, usage, etc.) with a high value. This rule is a generalization of a number of rules generated by propositional learning, which involve a particular NFS server (e.g., server 11) and a particular monitor (e.g., high usage of disk 14 on server 11).” (Emphasis added.)

Regarding claim 20, Shearer discloses the following further limitation which neither Dzeroski, Manganaris nor Li discloses comprising:
activating rules via the graphical user interface in a rules repository utilized by the computer-implemented processes.
See Fig. 13 (reproduced above in rejection of claims 5/12/18).
The obviousness analysis of claim 18 applies equally here.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Solanski discloses a survey on association rule mining. See especially p. 213, second col., discussing algorithms for scanning (and rescanning) databases. (Solanki, Surbhi K., and Jalpa T. Patel. "A survey on association rule mining." 2015 fifth international conference on advanced computing & communication technologies. IEEE, 2015.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124